        Case 1:19-cv-00792-MV-CG Document 37 Filed 02/26/21 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ROBERT MESTAS,

              Plaintiff,

v.                                                               No. CV 19-792 MV/CG

CHW GROUP INC., et al.,

              Defendants.

                                   PROTECTIVE ORDER

       THIS MATTER is before the Court on the parties’ Joint Motion for Protective Order

(the “Motion”), (Doc. 36), filed February 25, 2021. In the Motion, the parties request the

Court enter a protective order to protect proprietary or confidential information the parties

may seek during the discovery process. (Doc. 36 at 1). The Court, having reviewed the

Motion and the relevant law, and noting the Motion is unopposed, finds the parties’ Joint

Motion for Protective Order, (Doc. 36), shall be GRANTED.

       The parties in this case seek discovery they contend is relevant to their claims and

defenses, including discovery of documents and information that may be confidential or

proprietary. The Court finds there is good cause for this Order because it will allow for the

protection of proprietary and confidential information, it will facilitate the exchange of

discovery between the parties, and it contains a procedure that is adequate for any party

or non-party to challenge any designation of information as confidential or subject to

protection.

       IT IS THEREFORE ORDERED that:

1.     Scope. All materials produced, received or exchanged in the course of discovery

in the above-entitled and numbered cause including deposition testimony (hereinafter
        Case 1:19-cv-00792-MV-CG Document 37 Filed 02/26/21 Page 2 of 8



collectively “documents”), shall be subject to this Order concerning Confidential

Information as defined below.

2.     Confidential Information. As used in this Order, “Confidential Information” means

information designated as “CONFIDENTIAL” or “CONFIDENTIAL-SUBJECT TO

PROTECTIVE ORDER” that falls within one or more of the following categories:

(1) information the disclosure of which would create a risk of harm to the competitive

position of the person the information is about, that could not be avoided by less

restrictive means; (2) information that the party is contractually obligated to maintain in

confidence; (3) personal identifying information; or (4) communications, income or asset

information of the parties. Information or documents that are available to the public may

not be designated as Confidential Information.

3.     Designation.

       a.     A party or non-party may designate a document or information as

Confidential Information for protection under this Order by placing or affixing the words

“CONFIDENTIAL” or “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the

document and on all copies in a manner that will not interfere with the legibility of the

document, or by otherwise designating the document CONFIDENTIAL. As used in this

Order, “copies” includes electronic images, duplicates, extracts, summaries or

descriptions that contain the Confidential Information. The “CONFIDENTIAL” designation

shall be applied prior to or at the time the documents are produced or disclosed. In the

event a party produces information electronically or in native format, this designation may

be made by designating the delivery device (thumb drive, CD, etc.) as “CONFIDENTIAL”

or “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”.
        Case 1:19-cv-00792-MV-CG Document 37 Filed 02/26/21 Page 3 of 8



       b.     Applying the designation of confidentiality to a document or information

does not mean that the document or information has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Any copies that are

made of any documents containing any markings of confidentiality shall also be so

marked, except that indices, electronic databases or lists of documents that do not

contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Information are not required to be

marked.

       c.     The designation of a document as Confidential Information is a certification

by the person or party so designating the document, that the document contains

Confidential Information as defined in this order.

4.     Depositions. Unless all parties agree on the record at the time the deposition

testimony is taken, all deposition testimony taken in this case shall be treated as

Confidential Information until the expiration of the following: no later than the fourteenth

day after the transcript is delivered to any party or the witness, and in no event later than

60 days after the testimony was given. Within this time period, a party may serve a Notice

of Designation to all parties of record as to specific portions of the testimony that are

designated Confidential Information, and thereafter only those portions identified in the

Notice of Designation shall be protected by the terms of this Order.

5.     Protection of Confidential Material.

              a.      General Protections. Confidential Information shall not be used or

disclosed by the parties or counsel for the parties for any purpose whatsoever other than

in this litigation, including any appeal thereof.
        Case 1:19-cv-00792-MV-CG Document 37 Filed 02/26/21 Page 4 of 8



             b.     Limited Third-Party Disclosures. The parties and counsel for the

parties shall not disclose or permit the disclosure of any Confidential Information except

as set forth in subparagraphs “i.” through “x.” below. Subject to these requirements, the

following categories of persons may be allowed to review Confidential Information:

             i.     Counsel. Counsel for the parties and employees of counsel who

                    have responsibility for the action;

             ii.    Parties. Individual parties and employees of a party but only to the

                    extent counsel determines in good faith that the person’s assistance

                    regarding the information is reasonably necessary to the conduct of

                    this litigation;

             iii.   The Court and its personnel;

             iv.    Court Reporters and Recorders. Court reporters and recorders

                    engaged for depositions;

             v.     Contractors. Those persons specifically engaged for the limited

                    purpose of making copies of documents or organizing or processing

                    documents, including outside vendors hired to process electronically

                    stored information;

             vi.    Consultants and Experts. Consultants, investigators, or experts

                    employed by the parties or counsel for the parties to assist in the

                    preparation and trial of this action;

             vii.   Witnesses at Depositions. During their depositions, witnesses in this

                    action to whom disclosure is reasonably necessary. Witnesses shall

                    not retain a copy of documents containing Confidential Information,
        Case 1:19-cv-00792-MV-CG Document 37 Filed 02/26/21 Page 5 of 8



                      except witnesses may receive a copy of all exhibits marked at their

                      depositions in connection with review of the transcripts;

              viii.   Author or Recipient. The author or recipient of the document (not

                      including a person who received the document in the course of

                      litigation);

              ix.     Mediators and their assistants. Any mediator and their staff jointly

                      retained by the parties to assist in settlement facilitation; and

              x.      Others by Consent. Other persons only by written consent of the

                      producing party or upon order of the Court and on such conditions as

                      may be agreed or ordered.

              c.      The parties and counsel for the parties shall not disclose or permit

the disclosure of any confidential information except as set forth above.

6.     Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

7.     Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the

document. If a party or non-party designates a document as Confidential Information after

it was initially produced, the receiving party, on notification of the designation, must make

a reasonable effort to assure that the document is treated in accordance with the

provisions of this Order. No party shall be found to have violated this Order for failing to

maintain the confidentiality of material during a time when that material has not been
        Case 1:19-cv-00792-MV-CG Document 37 Filed 02/26/21 Page 6 of 8



designated Confidential Information, even where the failure to so designate was

inadvertent and where the material is subsequently designated Confidential Information.

8.     Filing of Confidential Information. This Order does not, by itself, authorize the filing

of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the

Court must comply with the Court’s local rules.

9.     Challenges to a Designation as Confidential Information. The designation of any

material or document as Confidential Information is subject to challenge by any party or

non-party. The following procedure shall apply to any such challenge.

       a.     Meet and Confer. A party or non-party challenging the designation of

Confidential Information must do so in good faith and must begin the process by

conferring directly with counsel for the designating party. In conferring, the challenging

party must explain the basis for its belief that the confidentiality designation was not

proper and must give the designating party an opportunity to review the designated

material, to reconsider the designation and, if no change in designation is offered, to

explain the basis for the designation. The designating party must respond to the

challenge within five (5) business days.

       b.     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets

forth in detail the basis for the challenge. The burden of persuasion in any such challenge

proceeding shall be on the designating party. Until the Court rules on the challenge, all

parties shall continue to treat the materials as Confidential Information under the terms of

this Order.
            Case 1:19-cv-00792-MV-CG Document 37 Filed 02/26/21 Page 7 of 8



10.     Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order

or any action or agreement of a party under this Order limits the Court’s power to make

orders concerning the disclosure of documents produced in discovery or at trial.

11.     Use of Confidential Documents or Information at Trial. Nothing in this Order shall

be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present Confidential Information at a hearing or trial shall

bring that issue to the Court’s and parties’ attention by motion or in a pretrial

memorandum without disclosing the Confidential Information. The Court may thereafter

make such orders as are necessary to govern the use of such documents or information

at trial.

12.     Subpoenas or Orders to produce confidential information. The receiving party also

must immediately inform in writing the party who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is

the subject of this Order. In addition, the receiving party must deliver a copy of this Order

promptly to the party in the other action that caused the subpoena to issue. The purpose

of imposing these duties is to alert the interested persons to the existence of this Order

and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that

court of its Confidential Information, and nothing in these provisions should be construed

as authorizing or encouraging a receiving party in this action to disobey a lawful directive

from another court. The obligations set forth in this paragraph remain in effect while the
        Case 1:19-cv-00792-MV-CG Document 37 Filed 02/26/21 Page 8 of 8



party has in its possession, custody or control Confidential Information by the other party

to this case.

13.    Obligations at Conclusion of Litigation. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal. Following the conclusion of the litigation, each Party agrees to take all

reasonable steps to destroy or archive confidential information so as to prevent its

disclosure or dissemination.

14.    Third Parties Producing Information. Any third party producing information for use

in this action may brand information in accordance with this Order and the information

shall be subject to the terms and conditions of this Order.

15.    Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

16.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to

this Order by its terms. Persons may be required to sign a Certification and

Acknowledgment of receipt and understanding of this Order before they receive

confidential information.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
